                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

BLAKE MANUFACTURING,                   )
INC.                                   )
                   Plaintiff,          )
                                       ) Case No.
      v.                               )
                                       )
TRULIFE, INC.                          )
                   Defendant.          )
                                       )
                                       )

                                   COMPLAINT

      Plaintiff Blake Manufacturing, Inc. (“BMI”) alleges against defendant

TruLife, Inc. (“TruLife”) as set forth below.

                                   THE PARTIES

      1.     BMI is a Florida corporation with its principal place of business at

9241 Lazy Lane, Tampa, Florida 33614.

      2.     Upon information and belief, TruLife is a Delaware corporation with

its principal place of business and registered agent located at 2010 East High

Street, Jackson, Michigan 49203.

                         JURISDICTION AND VENUE

      3.     This action arises under the patent laws of the United States, 35

U.S.C. §§ 271, 281–285. This Court has jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      4.     TruLife is subject to personal jurisdiction in this District and subject

to this Court’s specific and general jurisdiction, pursuant to due process, on the

grounds that it resides in this District and the state of Michigan, has committed acts

of patent infringement in this District and the State of Michigan, and regularly

conducts and/or solicits business, engages in other persistent courses of conduct,

and/or derive substantial revenue from the sale of goods to persons or entities in

this District and the State of Michigan.

      5.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b)

because both TruLife resides in this District and/or has committed acts of

infringement and has a regular and established place of business in this District.

                            FACTUAL BACKGROUND

      6.     BMI is a leading provider of orthosis devices and has invested

significant resources in developing and patenting its innovative products.

      7.     BMI is the assignee and owner of all right, title, and interest in and to

U.S. Patent No. 6,923,780, titled Foot Orthosis with Detachable Skid Sole Plate,

and BMI has the sole right to any and all remedies for infringement of the ‘780

Patent. A true and correct copy of the ‘780 Patent is attached hereto as Exhibit A,

and BMI’s assignment is recorded at the U.S. Patent Office at reel/frame

021547/0808. The ‘780 Patent was duly and legally issued on August 2, 2005 and

is valid and enforceable.

                                           2
      8.     BMI is the assignee and owner of all right, title, and interest in and to

U.S. Patent No. 7,163,519, titled Foot Orthosis with Detachable Skid Sole Plate,

and BMI has the sole right to any and all remedies for infringement of the ‘519

Patent. A true and correct copy of the ‘519 Patent is attached hereto as Exhibit B,

and BMI’s assignment is recorded at the U.S. Patent Office at reel/frame

021547/0808. The ‘519 Patent was duly and legally issued on January 16, 2007

and is valid and enforceable.

      9.     BMI has sold a contracture boot that is protected by the ‘780 and ‘519

Patents since at least as early as 2007 (the “BMI Boot”), and the BMI boot has

been consistently marked with the ‘780 and ‘519 patent numbers in accordance

with 35 U.S.C. § 287(a). A picture of the BMI Boot is attached as Exhibit C.

      10.    TruLife purchased the BMI Boot from BMI since at least as early as

2007, and last purchased the BMI Boot from BMI on or around January 2017.

      11.    TruLife is now making, selling, and/or offering for sale a boot, shown

in Exhibit D (the “TruLife Boot”), which is identified as Item Number FH3002

CONTRACTURE BOOT and/or as 66906 BOOT TRU-CLEAR

CONTRACTURE.

      12.    The TruLife Boot is nearly identical to the BMI Boot and infringes at

least claims 1, 8, and 14 of the ‘780 Patent.



                                          3
       13.   The TruLife Boot is nearly identical to the BMI Boot and infringes at

least claims 1 and 6 of the ‘519 Patent.

       14.   On July 29, 2019, BMI sent a letter to TruLife expressly identifying

the existence of the ‘780 and ‘519 Patents, the TruLife Boot, and example claims

of the ‘780 and ‘519 Patents that are infringed by the TruLife Boot. A copy of the

July 29, 2019 letter is attached as Exhibit E.

       15.   BMI’s July 29, 2019 letter was delivered to TruLife on July 30, 2019,

as shown in the receipt attached as Exhibit F.

       16.   TruLife did not substantively respond to BMI’s July 29, 2019 letter.

                                      COUNT I

                (Direct Infringement of U.S. Patent No. 6,923,780)

       17.   BMI incorporates by reference all previous allegations as though set

forth fully here.

       18.   TruLife has infringed and continues to infringe one or more claims of

the ‘780 Patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of

equivalents, by making, using, offering to sell, selling, and/or importing into the

United States the TruLife Boot.

       19.   TruLife’s infringing acts are without license or authorization from

BMI.



                                           4
       20.   Due to TruLife’s long history of purchasing the BMI Boot, which is

marked with the numbers of the ‘780 and ‘519 Patents, TruLife knew or should

have known that its actions constitute infringement of the ‘780 and ‘519 Patents.

And yet TruLife has continued in its infringement. TruLife’s infringement is

therefore willful and continuing, and this case is exceptional under 35 U.S.C. §

285.

       21.   By no later than TruLife’s July 30, 2019 receipt of the July 29, 2019

letter described above, TruLife knew or should have known that its actions

constitute infringement of the ‘780 and ‘519 Patents. And yet TruLife has

continued in its infringement and ignored BMI’s letter. TruLife’s infringement is

therefore willful and continuing, and this case is exceptional under 35 U.S.C. §

285.

       22.   As a direct and proximate result of BMI’s infringement of the ‘780

Patent, BMI has suffered and will continue to suffer injury for which it is entitled

to damages under 35 U.S.C. § 284 adequate to compensate it for such

infringement, in an amount to be proven at trial, as well as enhanced damages.

BMI’s damages include its lost profits, but are in no event less than a reasonable

royalty.

       23.   As a direct and proximate result of TruLife’s infringement of the ‘780

Patent, BMI has also suffered irreparable injury for which it has no adequate

                                          5
remedy at law. Unless TruLife is permanently enjoined from further infringement

of the ‘780 Patent, BMI will continue to suffer irreparable injury and impairment

of the value of its patent rights.

                                     COUNT II

                (Direct Infringement of U.S. Patent No. 7,163,519)

       24.    BMI incorporates by reference all previous allegations as though set

forth fully here.

       25.    TruLife has infringed and continues to infringe one or more claims of

the ‘519 Patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of

equivalents, by making, using, offering to sell, selling, and/or importing into the

United States the TruLife Boot.

       26.    TruLife’s infringing acts are without license or authorization from

BMI.

       27.    Due to TruLife’s long history of purchasing the BMI Boot, which is

marked with the numbers of the ‘780 and ‘519 Patents, TruLife knew or should

have known that its actions constitute infringement of the ‘780 and ‘519 Patents.

And yet TruLife has continued in its infringement. TruLife’s infringement is

therefore willful and continuing, and this case is exceptional under 35 U.S.C. §

285.



                                          6
       28.    By no later than TruLife’s July 30, 2019 receipt of the July 29, 2019

letter described above, TruLife knew or should have known that its actions

constitute infringement of the ‘780 and ‘519 Patents. And yet TruLife has

continued in its infringement and ignored BMI’s letter. TruLife’s infringement is

therefore willful and continuing, and this case is exceptional under 35 U.S.C. §

285.

       29.    As a direct and proximate result of BMI’s infringement of the ‘519

Patent, BMI has suffered and will continue to suffer injury for which it is entitled

to damages under 35 U.S.C. § 284 adequate to compensate it for such

infringement, in an amount to be proven at trial, as well as enhanced damages.

BMI’s damages include its lost profits, but are in no event less than a reasonable

royalty.

       30.    As a direct and proximate result of TruLife’s infringement of the ‘519

Patent, BMI has also suffered irreparable injury for which it has no adequate

remedy at law. Unless TruLife is permanently enjoined from further infringement

of the ‘519 Patent, BMI will continue to suffer irreparable injury and impairment

of the value of its patent rights.

                               PRAYER FOR RELIEF

       In light of the foregoing, plaintiff BMI respectfully prays for the following

relief against defendant TruLife:

                                          7
      A.       A judgment that TruLife has infringed one or more of the claims of

the ‘780 Patent (either literally or under the doctrine of equivalents);

      B.       A permanent injunction enjoining TruLife, its officers, directors,

employees, agents, representatives, parent companies, subsidiaries, and affiliates,

and all persons acting in active concert or participation therewith, from engaging in

any continued infringement of the ‘780 Patent;

      C.       An award of all damages to which BMI is entitled under 35 U.S.C. §

284 for all past and continuing infringement of the ‘780 Patent, including but not

limited to all lost profits and/or reasonable royalties, and an order requiring a full

accounting of the same;

      D.       An award of enhanced damages in accordance with the provisions of

35 U.S.C. § 284 as a result of TruLife’s knowing and willful infringement of the

‘780 Patent;

      E.       A judgment that TruLife has infringed one or more of the claims of

the ‘519 Patent (either literally or under the doctrine of equivalents);

      F.       A permanent injunction enjoining TruLife, its officers, directors,

employees, agents, representatives, parent companies, subsidiaries, and affiliates,

and all persons acting in active concert or participation therewith, from engaging in

any continued infringement of the ‘519 Patent;



                                           8
      G.       An award of all damages to which BMI is entitled under 35 U.S.C. §

284 for all past and continuing infringement of the ‘519 Patent, including but not

limited to all lost profits and/or reasonable royalties, and an order requiring a full

accounting of the same;

      H.       An award of enhanced damages in accordance with the provisions of

35 U.S.C. § 284 as a result of TruLife’s knowing and willful infringement of the

‘519 Patent;

      I.       A finding that this case is exceptional under 35 U.S.C. § 285 and an

award of all of the attorneys’ fees incurred by BMI in this action;

      J.       An assessment of interest, both pre- and post-judgment, on the

damages awarded;

      K.       An award of costs incurred by BMI in bringing and prosecuting this

action; and

      L.       Any other and further relief as the Court deems just and proper.




                                           9
                         DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), BMI hereby demands a jury trial on all

issues so triable.



Dated: December 12, 2019              Respectfully submitted

                                      By: /s/ Larry J. Saylor
                                          Larry J. Saylor (P28165)
                                          MILLER, CANFIELD, PADDOCK
                                          & STONE P.L.C.
                                          150 West Jefferson Avenue, Suite 2500
                                          Detroit, Michigan 48226
                                          Telephone: (313) 496-7986
                                          saylor@millercanfield.com

                                              A. Justin Poplin*
                                              LATHROP GAGE LLP
                                              10851 Mastin Blvd.
                                              Building 82, Suite 1000
                                              Overland Park, KS 66210
                                              Tel: 913.451.5100
                                              Fax: 913.451.0875
                                              jpoplin@lathropgage.com

                                              Travis W. McCallon*
                                              LATHROP GAGE LLP
                                              2345 Grand Boulevard, Suite 2200
                                              Kansas City, MO 64108
                                              Tel: 816.292.2000
                                              Fax: 816.292.2001
                                              tmccallon@lathropgage.com
                                              (*Admission pending)




                                         10
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
                                                                   A. JUSTIN POPLIN
  LATHROP                                                          DIRECT: 913.451.5130
— GAGE                                                             MAIN: 913.451.5100
                                                                   FAX: 913.451.0875
                                                                   JPOPUN@LATHROPGAGE.COM
                                                                   LATHROPGAGE.COM



                                                                   BUILDING 82, SUITE 1000
                                                                   10851 MASTIN BOULEVARD
                                                                   OVERLAND PARK, KANSAS 66210-1669


  July 29, 2019


  VIA PRIORITY EXPRESS MAIL

  Noel Muiphy, President                                Shawn Boss, Registered Agent
  TruLife, Inc.                                         TruLife, Inc.
  2010 East High Street                                 2010 East High Street
  Jackson, Michigan 49203                               Jackson, Michigan 49203

           Re:    Infringement of U.S. Patent Nos. 6,923,780 and 7,163,519

  Dear Mr. Muiphy and Mr. Boss:

           We represent Blake Manufacturing, Inc. ("BMI") in intellectual property matters.

  BMI owns all rights to U.S. Pat. No. 6,923,780 and U.S. Pat. No. 7,163,519, and its rights

  are recorded with the U.S. Patent Office at reel/frame 021547/0808. Copies of both

  patents are enclosed.

           As TruLife, Inc. is aware, BMI is a leader in orthosis devices—since at least as

  early as 2007, TruLife purchased BMI's contracture boot that is protected by the '780

  and '519 Patents. TruLife knows of BMI's patents, as both patent numbers were

  prominently featured on the numerous boots that BMI has sold to TruLife for resale.

           BMI recently learned that, after TruLife USA stopped purchasing contracture

  boots from BMI, it began selling nearly identical contracture boots made by TruLife or

  another party. Indeed, the boots are so similar that it appears TruLife used information it




  31427421v. 1
was aware of and had access to (e.g., drawings and material specifications) regarding

BMTs CE marking.

        I have reviewed a sample of those boots purchased from AliMed as Item Number

FH30002 CONTRACTURE BOOT "Distributed by: TruLife,"1 and it is covered by at

least claims 1, 8, and 14 of U.S. Pat. No. 6,923,780 and at least claims 1 and 6 of U.S.

Pat. No. 7,163,519.

        BMI expended significant resources developing its patented boot, and TruLife's

willful infringement is flagrant. 35 U.S.C. § 271(a) provides that, "Except as otherwise

provided in this title, whoever without authority makes, uses, offers to sell, or sells any

patented invention, within the United States, or imports into the United States any

patented invention during the term of the patent therefor, infringes the patent." In

addition, 35 U.S.C. §§ 283-285 provide a patent holder with remedies that include

injunction, damages, and attorney fees for the violation of a patent. In cases of willful

infringement, damages can be trebled. See, e.g., Halo Elecs., Inc. v. Pulse Elecs., Inc.,

136 S. Ct. 1923 (2016).

         BMI demands that you:

               (1) immediately cease manufacturing, importing, selling, and offering to sell
                   contracture boots that infringe the '780 Patent and/or the '519 Patent—
                   including but not limited to the contracture boot discussed in this letter;
               (2) provide, by August 26, 2019, an accounting containing: (a) the number of
                   infringing contracture boots that TruLife has sold in the last six (6) years
                   and TruLife's gross revenue from those sales, and (b) the number of
                   infringing contracture boots that TruLife has available for sale;
               (3) provide, by August 26, 2019, the name and address of each party from
                   which TruLife has purchased infringing contracture boots;


i
    The shipping label also references: 66906 BOOT TRU-CLEAR CONTRACTURE.


                                                  Page 2


3142742 lv.1
              (4) provide, by August 26, 2019, a sample of any contracture boot that
                  TruLife has sold in the last six (6) years that: (a) was not purchased from
                  BMI, and (b) TruLife contends is not an infringing contracture boot;
              (5) refrain from infringing the '780 Patent under 35 U.S.C. § 271 in the
                  future;
              (6) refrain from infringing the '519 patent under 35 U.S.C. § 271 in the future;
                  and
              (7) provide written confirmation by August 26, 2019 that you have completed
                  requests (l)-(4) listed above and will comply with requests (5) and (6)
                  listed above.

        I look forward to hearing from you. This letter is sent without prejudice to BMI's

rights, all of which are expressly reserved.


                                                          Very truly yours.

                                                          LATHROP GAGE LLP


                                                          By:
                                                                A. Justin Pop I r



Enclosures




                                                 Page 3


3l427421v.l
EXHIBIT F
                                                                                                                          Vi
                                                                                             US POSTAGE
                                                                                             07/29/2019
                                                                                                                      ffiljiEpH
                                                                                             From 66210
            US POSTAGE
                                                                                                             Pitney Bowes             026W0004897318
            07/29/2019
                                                                                                              ComPlsPrice
            From 66210
                                                                                                           Flat Rate Envelope                 1765742068
                            Pitney Bowes         026W0004897439
                             ComPlsPrice
                          Flat Rate Envelope              1765742068                   PRIORITY MAIL EXPRESS 2-DAYTM
                                                                                 Justin Poplin                                 Scheduled Delivery Date: 07/31/2013
      PRIORITY MAIL EXPRESS 1-DAY TM                                             Lathrap Gage LLP
                                                                                 Bldg 82, Ste 1000
Justin Poplin                              Scheduled Dslivsry Date: 07/30/2013
                                                                                 10851 Mastin St
Lathrop Gage LLP                                                                 Overland Park KS 66210-1687
                                                                                                                                         0007
Bldg 82, Ste 1000
10851 Mastin St
Overland Park KS 66210-1687
                                                     0007                          WAIVER OF SIGNATURE

   WAIVER OF SIGNATURE                                                                                                   C001
                                                                                  SHAWN BOSS, REGISTERED AGENT
                                        C001                                      TRULIFE, INC.
 NOEL MURPHY, PRESIDENT                                                           2010 E HIGH ST
 TRULIFE, INC,                                                                    JACKSON Ml 49203-3416
 2010 E HIGH ST
 JACKSON Ml 49203-3416
                                                                                                    USPS TRACKING #

                   USPS TRACKING #




                                                                                               9470 1098 9864 2341 S393 79

              9470 1098 9864 2341 6180 77
07/30/2019
  12314356                                                  7898ÿ-ÿ7898ÿ
                                                            USPS.com®    USPS !"#ÿ$%
                                                                              Tracking®   &'()&
                                                                                        Results




   6787ÿ@ABCDEFG
   USPS Tracking
                                                  h         HFAQs
                                                              IPQÿ>RÿS(https://www.usps.coni/faqs/uspstracking-faqs.htm)
                                                                       TUUVQWXXYYYàQVQC̀bcXdBeQXaQVQUABCDEFGfdBeQT̀Ucg


                                                      @Track
                                                        ABCDÿIFbUTiAÿ8B
                                                             Another   CDBGi +
                                                                     Package




   @Tracking
     ABCDEFGÿpa cqiAWÿr
             Number:    stuvurwrwxsysvxvwutt
                      9470109898642341618077
                                                                                                           ¯ki°mkÿ
                                                                                                           Remove ±
                                                                                                                  X



   7C  Tiaiÿi
    Scheduled    EiAÿqby
               Delivery




   
   @67I
   TUESDAY
           
   30ÿyuvrª 3:00pm©
                 WVcª
                    JULY
                    2019©
                                    by
                                     _ _ _




    i
   (§r   EiAi
       Delivered
                                                                                                                       -n




                                                                                                                     ²³³´µ¶·¸
                                                                                                                       fD
                                                                                                                       fD
                                                                                                                       Q.

   ÿudÿyuvrÿefÿvygsrÿhi
   July 30, 2019 at 12:49 pm
                                                                                                                       O"


   jklmknkodÿkpfÿqlfrÿstolmloe
                                                                                                                       QJ
                                                                                                                      n
   Delivered, Left with Individual                                                                                     TT


   uvwxyzdÿ|sÿsryuÿ
   JACKSON, Ml 49203

   }i
   GetUÿ6VB UiQÿ~\/
        Updates




        @i«Uÿ¬ÿcBEÿ6VBUiQ
        Text & Email Updates                                                                                    ~V

        8AbbdÿbdÿiEiA
        Proof of Delivery                                                                                       ~V

        @ABCDEFGÿ­EQUbA
        Tracking History                                                                                        ®

        July 30, 2019,12:49 pm
         ÿÿÿ ÿ
        Delivered, Left with Individual
        ÿÿÿÿ
        JACKSON, Ml 49203
         ÿ¡ÿ¢ÿ ÿÿÿ ÿÿÿ ¢¢ÿÿ£¤ÿ¥¡ÿÿ¦ÿÿ£ÿÿÿ
        Your item was delivered to an individual at the address at 12:49 pm on July 30,2019 in JACKSON, Ml
        §ÿ
        49203.



        July 30, 2019,10:25 am
         ÿÿ̈ ¢ÿ©ÿ
        Arrived at Post Office
        ÿÿÿÿ
        JACKSON, Ml 49202
0https://tools.
  ))1&211)(&'usps.com/go/TirackConfirmAction
                 &1&1#13"4!5)!"                                                                               51/312
012314356
7/30/2019                                           7898ÿÿ7898ÿ!"#ÿ$%&'()&
                                                    USPS.com® - USPS Tracking® Results



       July 30, 2019, 7:45 am
       BCCDEFGÿIPÿQRSRÿTFUPDVIPDWVÿXIYD̀DPaÿ
       Arrived at USPS Destination Facility
       Tbcdefcgÿifÿpqrprÿÿ
       DETROIT, Ml 48242



       July 29, 2019, 8:03 pm
       BCCDEFGÿIPÿQRSRÿdFsDWVIÿ̀eCDsDVÿXIYD̀DPaÿ
       Arrived at USPS Regional Origin Facility
       tBuRBRÿvfcwÿieÿTfRcdfxQcfeuÿvbucbdÿÿ
       KANSAS CITY MO DISTRIBUTION CENTER



       July 29, 2019, 5:00 pm
       QRSRÿDVÿyWUUFUUDWVÿWÿDPFÿ
       USPS in possession of item
       ebdBuTÿSBdtgÿtRÿrr ÿÿ
       OVERLAND PARK, KS 66223




       ÿ
       Product Information                                                                      
                                                                                                V



                                                     677ÿ97@@ÿA




                                                                                                    
                                                                                                     "Tl

                                                     See Less                                        H)
                                                                                                     H)
                                                                                                     Q_
                                                                                                     CT
                                                                                                     QJ
                                                                                                     n
                                                                                                      TT




                                    deÿÿfgÿhe7ÿijkÿl
                                    Can't find what you're looking for?
                           mnÿpnÿnqrÿstuvÿvwxpynzÿpnÿ{yz|ÿ}zv~wrvÿpnÿnqrÿpr}xyzÿqwvpynzv
                           Go to our FAQs section to find answers to your tracking questions.


                                @ÿg@fff@@@@@jk@g
                               FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




0))1&211)(&'&1&1#13"4!5)!"
https://tools.usps.com/go/TrackConfirmAction                                                              412
                                                                                                          2/3
012314356
7/30/2019                                              7898ÿÿ7898ÿ!"#ÿ$%&'()&
                                                       USPS.com® - USPS Tracking® Results




                    678ÿ8@AB8ACÿCD@EFBGHÿGIPQ8DÿBAÿC78ÿRG8ÿSRIÿTRGUCÿ7@V8ÿCRÿFGRWX
                    The easiest tracking number is the one you don't have to know.

    Yàbÿdefghipqÿrps̀tphuvÿugwÿeptphÿbxtpÿagÿauypÿ̀eÿxegabphÿahxèÿewiphÿ`eÿwyÿag
                          { you never have to type in another tracking number. Sign up to:
    With Informed Delivery®,

       ppÿ̀images*
    • See   ixpÿgoffÿ̀incoming
                          egièÿix mail.s̀
      wagixa`xssuÿatrack
    • Automatically    hxÿathe
                              bpÿpackages
                                   yxxpÿuyou're
                                                 gwhpÿexpecting.
                                                        pypaè
       paÿup
    • Set wyÿpemail
               ixs̀ÿxand
                      eqÿtext
                           apaÿxalerts
                                  sphaÿsogÿyou
                                             ugwÿqdon't
                                                   geaÿeneed
                                                          ppqÿtoagÿpenter
                                                                     eaphÿtracking
                                                                          ahxèÿenumbers.
                                                                                     wiph
      eaphÿUSPS
    • Enter   ÿrp     s̀tphuÿdInstructions™
                   Delivery      eahwag̀e|ÿforfghÿyour
                                                     ugwhÿmail
                                                           ixs̀ÿcarrier.
                                                                   xhhp̀h

                                                       BHGÿ
                                                           Sign Up

                                     7CCAddD8HXIAAXERPd8GCD8Hde8HBACD@CBRGfECBRGgBGICh
                                     (https://reg.usps.com/entreg/RegistrationAction_input?




                                                                                                                           }~~
   qrsÿts xÿxand
                   eqÿub  àpÿv(grayscale)
                                hxu@iA
                                       xspwÿ̀images
                                              ixp6RRj
                                                   ÿshow
                                                       bgk@
                                                          uÿthe
                                                            abpÿgoutside,
                                                                  waq̀pvÿffront
                                                                            hgeaÿfmo
                                                                                   goffÿsletter-sized
                                                                                          paaphxpỳCpRRj
                                                                                                       qÿenvelopes
                                                                                                         peXtIpAsA
                                                                                                                 gyXpERPmo
                                                                                                                        ÿxand
                                                                                                                           eq p2.HR
                                                                                                                             Tl


   *NOTE:  Black      white
   ixs̀yp̀pÿthat
   mailpieces abxaÿare
                   xhpÿprocessed   qÿabhgwbÿA
                       yhgpp^PRi^fiR3S'P9     ÿAxS§SRRMiyheb|tfi
                                                         wagel
                                                           l
                                                            ixapqÿip7zCwCA
                                                                         ỳimn    a pmo
                                                                              p^ie%3^%       2F% too A
                                                                                                  2F    | s-usps.com%2igc
                                                                                                                             *"




0))1&211)(&'&1&1#13"4!5)!"
https://tools.usps.com/go/TrackConfirmAction                                                                                   212
                                                                                                                               3/3
07/30/2019
  12314356                                                   7898ÿ-ÿ7898ÿ
                                                             USPS.com®    USPS !"#ÿ$%
                                                                               Tracking®   &'()&
                                                                                         Results




   FGHGÿPQRSTUVW
   USPS Tracking
                                            x                XFAQs
                                                               Y`aÿ>bÿc(https://www.usps.com/faqs/uspstracking-faqs.htm)
                                                                        deefaghhiiipqafapSrshtRuahqafaeQRSTUVWvtRuapdesw


                                                 PTrack
                                                   QRSTÿYVredyQÿHR
                                                        Another   STRWy +
                                                                Package




   PTracking
     QRSTUVWÿq syQgÿ
             Number:      
                      9470109898642341639379
                                                                                                                  ¹usºwuÿ
                                                                                                                  Remove »
                                                                                                                         X



   GS  dyqyÿy
    Scheduled    UyQÿ
               Delivery by




   
   PFGY
   TUESDAY
          defg hi
   30ÿ´ 3:00pm©
                 gfs´
                  JULY
                  2019©
                                by
                                 _ _ _




   j y
   (§r   UyQy
       Delivered
                                                                                                                            -n




                                                                                                                          ¼½½¾¿ÀÁÂ
                                                                                                                            fD
                                                                                                                            fD
                                                                                                                            Q.

   dkliÿ nÿ ÿopÿqÿrs
   July 30, 2019 at 12:49 pm
                                                                                                                            O"


   tulvwuxuynÿfuzpÿ{vp|ÿ}~yvwvykol
                                                                                                                            QJ
                                                                                                                           n
   Delivered, Left with Individual                                                                                          TT


   dnÿ}ÿ ÿ
   JACKSON, Ml 49203

   y
   GeteÿFfR eyaÿ\/
        Updates




       Pyµeÿ¶ÿsRUÿFfReya
       Text & Email Updates                                                                                          V

       HQrrtÿrtÿyUyQ
       Proof of Delivery                                                                                             V

       PQRSTUVWÿ·UaerQ
       Tracking History                                                                                              ¸

       July 30, 2019,12:49 pm
       ÿÿÿÿ
       Delivered, Left with Individual
        ¡ÿ£ÿ¤¥¦§¨ÿÿ
       JACKSON, Ml 49203
       ©ªÿ«ÿ¬ÿÿªÿÿÿÿÿ¬¬ÿÿ­¦®¤¥ÿ̄«ÿªÿ°ÿ̈§ÿ¦§­¥ÿÿ ¡ÿ£
       Your item was delivered to an individual at the address at 12:49 pm on July 30, 2019 in JACKSON, Mi
       ¤¥¦§¨±ÿ
       49203.



       July 30, 2019,10:25 am
       ÿÿ²ª¬ÿ³ÿ
       Arrived at Post Office
        ¡ÿ£ÿ¤¥¦§¦ÿÿ
       JACKSON, Ml 49202
  ))1&211)(&'&1&1#13"4!5)!"6)$%474'((1#%8)9748)%@)4A00078)9B%(&76C03536A6ADC42C5D26206E43
0https://tools.usps.com/go/TrackConfintiAction?tRef=fullpage&tLc=2&text28777=&tLabels=9470109898642341639379%2C                  51/312
012314356
7/30/2019                                                   7898ÿÿ7898ÿ!"#ÿ$%&'()&
                                                            USPS.com® - USPS Tracking® Results



       July 30, 2019, 7:45 am
       RSSTUVWÿY`ÿabcbÿdVe`TfY`TgfÿhYiTpT̀qÿ
       Arrived at USPS Destination Facility
       drstuvswÿyvÿÿÿ
       DETROIT, Ml 48242



       July 29, 2019, 8:03 pm
       RSSTUVWÿY`ÿabcbÿtVTgfYpÿuSTTfÿhYiTpT̀qÿ
       Arrived at USPS Regional Origin Facility
       R bRbÿvsÿyuÿdvbstvasvu ÿr srtÿÿ
       KANSAS CITY MO DISTRIBUTION CENTER



       July 29, 2019, 5:00 pm
       abcbÿTfÿgeeVeeTgfÿgÿT̀Vÿ
       USPS in possession of item
       urtR dÿcRtwÿbÿÿÿ
       OVERLAND PARK, KS 66223




       defÿghijkflh
       Product Information                                                                                      m
                                                                                                                V



                                                              FGGÿIGPPÿQ




                                                                                                                    
                                                                                                                     "Tl

                                                             See Less                                                H)
                                                                                                                     H)
                                                                                                                     Q_
                                                                                                                     CT
                                                                                                                     QJ
                                                                                                                     n
                                                                                                                      TT




                                 nkhofÿilhÿpqkfÿrdoGÿstlhuÿiv
                                 Can't find what you're looking for?
                         wxÿzxÿx{|ÿ}~ÿzxÿzxÿÿ|ÿzxÿx{|ÿz|ÿ{zx
                         Go to our FAQs section to find answers to your tracking questions.


                            PÿqffPpppdPPejikPdPPfketlhuikPqfj
                            FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




0))1&211)(&'&1&1#13"4!5)!"6)$%474'((1#%8)9748)%@)4A00078)9B%(&76C03536A6ADC42C5D26206E43
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9470109898642341639379%2C             412
                                                                                                                          2/3
012314356
7/30/2019                                                   7898ÿÿ7898ÿ!"#ÿ$%&'()&
                                                            USPS.com® - USPS Tracking® Results




                   FGHÿHPQRHQSÿSTPUVRWXÿWY`aHTÿRQÿSGHÿbWHÿcbYÿdbWeSÿGPfHÿSbÿVWbgh
                   The easiest tracking number is the one you don't have to know.

   ipqrÿtuvwxyÿpx ÿwÿuxÿrÿqwÿqÿpuÿuwqrxÿqxpuÿuyxÿpuÿÿqw
    With Informed Delivery®, you never have to type in another tracking number. Sign up to:

     ÿpimages*
   • See   yÿwofvÿpincoming
                         uwypuÿy     p
                                    mail.

     qwyqpÿqtrack
   • Automatically    xÿqthe
                             rÿpackages
                                  ÿyou're
                                                wdxÿexpecting.
                                                       eqpu
     qÿup
   • Set ÿemail
              ypÿand
                     uÿtext
                          qeqÿalerts
                                 xqÿsowÿyou
                                             wÿdon't
                                                  wudqÿuneed
                                                         ÿtoqwÿenter
                                                                    uqxÿtracking
                                                                         qxpuÿunumbers.
                                                                                    yx
     fuqxÿUSPS
   • Enter ghÿ     pxÿtInstructions™
                  Delivery     uqxqpwuÿfor vwxÿyour
                                                     wxÿmail
                                                          ypÿcarrier.
                                                                  xxpx

                                                     iRXWÿjk    Sign Up

                                   lGSSkQmnnTHXhYQkQhUb`nHWSTHXnoHXRQSTPSRbWpUSRbWqRWkYSr
                                   (https://reg.usps.com/entreg/RegistrationAction_input?                                 n




                                                                                                                         
   {|}fÿ~ ÿand
                   uÿr pqÿ(grayscale)
                               xPkksjQ
                                     ÿpimages
                                            yFbbt
                                                 ÿshow
                                                     rwuP
                                                        ÿthe
                                                          qrÿwoutside,
                                                                qpÿvfront
                                                                          xwwx
                                                                             uqÿpwy
                                                                                 wofvÿletter-sized
                                                                                        qqxzpSbbt
                                                                                                     ÿenvelopes
                                                                                                       uhYQkQ
                                                                                                               whUb`wy
                                                                                                                      ÿand
                                                                                                                         u z2.Xb
                                                                                                                           fD
   *NOTE:  Black      white
   yppÿthat
   mailpieces qrqÿare
                   xÿprocessed  ÿqrxwrÿkQ
                       xw^PRi^fiR3S'P9 ghÿQS§SRRMiyheb|tfi
                                                       qwkkjov
                                                          yqÿsGSSpkQ
                                                                l
                                                                        y     q zwy
                                                                              u%3^%        ^i% too Q 2F s-usps.com%2igc
                                                                                                          2F    |
                                                                                                                           TT




0))1&211)(&'&1&1#13"4!5)!"6)$%474'((1#%8)9748)%@)4A00078)9B%(&76C03536A6ADC42C5D26206E43
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9470109898642341639379%2C                   212
                                                                                                                                3/3
